DETAILED ACTION
Claims 1-7 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract begins a “combination air filter and protective gown” which repeats information given in the title. 
The disclosure is objected to because of the following informalities: P 3 l. 1, recites “a plurality of a plurality of louvers” which the examiner believes should be “a plurality of louvers”.
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application (p. 4, l. 26). The term should be accompanied by the generic terminology (hook and loop fastener); furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  claim 4 recites “electrically connect” in line 3 which should be “electrically connected”.  Claim 7 recites “a plurality of plurality of louvers” which should be “a plurality of louvers”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a plurality of check valves disposed at a face, two hands, and two ankles of the protective gown respectively” in lines 6-7.  It is unclear if the claim is reciting that there are multiple check valves at each location face (at least 2 check valves), two hands (at least 2 check valves per hand, and therefore 4 check valves), two ankles (at least 2 check valves per ankle, and therefore 4 check valves) for a possible low-end total of 10, or if there are multiple check valves, and these check valves are located at the face (at least 1 check valve) two hands (at least 1 check valve per hand, and therefore 2 check valves) and two ankles (at least 1 check valve per ankle, and therefore 2 check valves) for a possible low-end total of 5 check valves.  The examiner is interpreting this to mean that at each of the locations, there are multiple check valves.
Claim 1 recites “a plurality of ties for fastening the face, the hands, and the ankles of the protective gown respectively” in lines 8-9.  It is unclear if the claim is reciting that there are multiple ties at each of the face (at least 2 ties), two hands (at least 2 ties per hand, and therefore 4 ties), two ankles (at least 2 ties per ankle, and therefore 4 ties) for a possible low-end total of 10, or if there are multiple ties, and these ties are located at the face (at least 1 tie) two hands (at least tie per hand, and therefore 2 ties) and two ankles (at least tie per ankle, and therefore 1 tie) for a possible low-end total of 5 ties.  The examiner is interpreting this to mean that at each of the locations, there are multiple ties.
Claim 1 recites “wherein the centrifugal fan is threadedly secured to the housing, the circuit board is threadedly secured to the centrifugal fan and are electrically interconnected” in lines 17-18.  The phrase “and are electrically interconnected” creates confusion.  Are the circuit board and centrifugal fan electrically interconnected?  Or are all of the centrifugal fan, the housing, and the circuit board electrically interconnected?  For purposes of examination the phrase is interpreted as requiring only the centrifugal fan to be electrically interconnected with the circuit board. 
Claim 3 contains the trademark/trade name VECLRO in line 2.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop fasteners and, accordingly, the identification/description is indefinite.
The dependent claims inherit(s) the deficiency by nature of dependency.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited include various garments that include ventilation, pumps or fans, as well as other pump configurations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732